PD-1345-15

                                   NO.




BOBBY   JOE    EVENS,                          §          IN   THE   COURT    OF
                    APPELLANT,
                                               §          CRIMINAL      APPEALS

V.                                             §


                                                                             COURT OFFILED IN
THE    STATE   OF   TEXAS                                 OF   TEXAS,
                    APPELLEE,
                                                                                      CRlMmupmLS
                    MOTION TO SUSPEND APPELLANT RULE 9.3(b)                        OCT16 20J5

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:                                ACOSta, Clerk
      Bobby Joe Evens,      appellant respectfully present's to the

court his motion to suspend rule 9.3(b),                       which would require

him to file (ll)-copies of his Petition For Discretionary Review

to this court,        and allow him to file only the original petition.

1). Appellant appealed his conviction from the 196th District

in cause       #27,388.


2). Appellant appealed to the Sixth Court Of appeals in Cause

Number#    06-15-00079-CR,


3). Appellant has no way of making copies,                       nor can he afford to

pay for theucopies to be made by an outside agency.

WHEREFORE PERMISES CONSIDERED,             Appellant pray that the court

grant this motion,          and allow him to file only the original

Petition For Discretionary Review.

                                                          RESPECTFULLY        SUBMITTED,




                                CERTIFICATE        OF   SERVICE


       Appellant certify that a true and correct copy of this motion

was    sent to the Court of        Appeals for the Sixth district by first
Clas   s U.S. Mail on this the^^day of October^20|5. ^
                                                                 y^i)fo£dfe>
                                                                         7/
                                         (i)
      BOBBY JOE      EVENS    #1995944
      ALLEN    POLUNSKY      UNIT

      3872    F.M.   350   SOUTH

      LIVINGSTON,      TEXAS    77351




(2)